DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/2022 has been entered.
Response to Arguments
Claims 1 and 18-20 are currently amended, claims 2-4, 6-10, 12-14, 16 are original, claims 5, 11, 15, 17  are cancelled and claims 21-23 are new. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-7, 9-10, 12, 18-20, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasperchik et al (US 2020/0398338 A1), herein referred to as Kasperchik.
Regarding claim 1, Kasperchik teaches a process comprising: providing a three-dimensional printing powder dispersion comprising a three-dimensional printing powder [0025], water [0034], and optionally, a dispersing agent [0088]; 
wherein the three-dimensional polymeric printing powder is selected from a member of the group consisting of polyamides, polyethylenes (PE) [0089], polypropylenes (PP), polyalkanoates, polyesters, polyaryl ether ketones (PAEK), polycarbonates, polyacrylates [0039], polymethacrylates, polystyrenes [0039], polystyrene-acrylates[0039], polyurethanes (PU), thermoplastic polyurethanes (TPU), polyether block amides (PEBA), polyalkyl siloxanes, fluorinated polymers, perfluoropolyether (PFPE) acrylates, PFPE methacrylates [0089], and combinations thereof, and
 optionally, wherein the three-dimensional printing powder is filled with a non-polymeric material (since this step is optional, it is not required and Examiner is interpreting it as not included);
 providing an emulsion of an organic polymeric additive [0041, 0044,0077]; 
wherein the emulsion of organic polymeric additive comprises latex particles produced by emulsion polymerization of at least one monomer and a surfactant [0077]; wherein the surfactant comprises a member of the group consisting of an anionic surfactant, a cationic surfactant, a non-ionic surfactant, and combinations thereof [0090]; 
wherein the organic polymeric additive is a polymer or copolymer comprising a first monomer having a high carbon to oxygen ratio of from about 3 to about 8 (Kasperchik teaches the hydrophobic monomer may be cyclohexyl methacrylate (C10H16O2), which falls within Applicant’s claim range of a high carbon to oxygen ratio of from about 3 to about 8 [0043]. Encompassing ranges are a prima facie evidence of obviousness. See MPEP 2144.05 (I)); 
optionally, a second monomer comprising two or more vinyl groups, wherein the second monomer (since the limitation states the second monomer is optional, it is not required and Examiner is interpreting as not included) if present, is present in the copolymer in an amount of from greater than about 8 percent by weight to about 40 percent by weight, based on the weight of the copolymer; , optionally, a third monomer comprising an amine, wherein the third monomer, if present, is present in an amount of from about 0.1 percent by weight to about 1.5 percent by weight, based on the weight of the copolymer ((since the limitation states the third monomer is optional, it is not required and Examiner is interpreting as not included);
wherein the organic polymeric additive has a volume average particle diameter of from about 20 nanometers to less than 50 nanometers [0044];
 combining the three-dimensional printing powder dispersion and the emulsion of organic polymeric additive to form a mixture comprising the three- dimensional printing powder dispersion and the emulsion of organic polymeric additive [0044-0045, 0130-0133; claim 12]; and 
drying the mixture of the three-dimensional printing powder dispersion and the emulsion of organic polymeric additive [0047] to form a sinterable three-dimensional printing composition comprising the three-dimensional printing power and the organic polymeric additive [0027,0064].
 As for the limitation, wherein the surfactant has a minimum surface tension of less than about 45 mN/m; Kasperchik teaches a list of suitable surfactants known in the art [0090] that is substantially similar to the list of suitable surfactants in the instant specification [0059], such that a selection of a surfactant with a surface tension of less than 45 mN/m or a surfactant comprising a compound as claimed would have been obvious to one of ordinary skill in the art in considering the range of surfactants available from the disclosure of Kasperchik. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated that a selection of a surfactant with a surface tension of less than 45 mN/m since Kasperchik and Applicant teach similar surfactants and it has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  
Regarding claim 2, Kasperchik discloses wherein the three-dimensional printing powder was not previously dried (the first time the powder is dried is after emulsion and the dispersion is formed [0046-0047]).
Regarding claim 3, Kasperchik teaches wherein the optional dispersant is present; and wherein the dispersant is a surfactant comprising a member of the group consisting of an anionic surfactant, a cationic surfactant, a non-ionic surfactant, and combinations thereof [0088, 0090]. 
Regarding claim 4, Kasperchik teaches wherein the emulsion of an organic polymeric additive comprises at least one non-cross-linkable polymerizable monomer; or wherein the organic polymeric additive comprises at least one cross- linkable polymerizable monomer; or wherein the organic polymeric additive comprises a combination of at least one non-cross-linkable polymerizable monomer and at least one cross-linkable polymerizable monomer [0038, 0042].
Regarding claim 6, Kasperchik teaches wherein the organic polymeric additive comprises a cross-linkable monomer containing 2 or more vinyl groups; and wherein the cross-linkable monomer containing 2 or more vinyl groups is present in the organic polymeric additive in an amount of greater than zero up to about 40 percent, by weight, based on the total weight of the organic polymeric additive (hydrophilic component is from 0.1%-35% [0072] and the hydrophilic component as 2 or more vinyl groups that are cross-linkable [0074]). 
Regarding claim 7, Kasperchik teaches the organic polymeric additive comprises an acidic monomer, a basic monomer, or a combination thereof [0042]. 
Regarding claim 9, Kasperchik teaches wherein the organic polymeric additive comprises an acidic monomer having an acidic group selected from the group consisting of acrylic acid, beta-carboxyethyl acrylate, and combinations thereof; and wherein the acidic monomer is present in the organic polymeric additive in an amount of less than about 4 percent, by weight, based on the total weight of the organic polymeric additive. Kasperchik states the hydrophilic monomer can be acidic monomer such as acrylic acid [0040] in an amount of 0.1% to about 35% [0038] which overlaps with Applicant’s claimed range of an acidic monomer 4% or less. MPEP 2144.05 states overlapping range is a prima facie evidence of obviousness. Further, MPEP 2144.05 also states In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have organic polymeric additive in an amount of less than about 4 percent, by weight, based on the total weight of the organic polymeric additive since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Regarding claim 10, Kasperchik teaches the organic polymeric additive comprises a monomer selected from the group consisting of an acrylate monomer, a methacrylate monomer and combinations thereof [0039].
Regarding claim 12, Kasperchik teaches wherein the composition comprises two or more organic polymeric additives; wherein a first organic polymeric additive has a first average D50 particle size; wherein a second organic polymeric additive has a second average D50 particle size; and wherein the first and second average D50 particle size differ by at least about 10 nanometers. Kasperchik states the latex particles may range from 10-300 nm [0072]. Therefore, given the vast range of the organic polymeric additives available, since one particle can be 10 nm and the other can be 300 nm, the first and second average D50 particle size differ by at least about 10 nanometers. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second average D50 particle size differ by at least about 10 nanometers since Kasperchik teaches a vast range of particle sizes for the organic polymeric additive and MPEP 2144.05 also states In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.
Regarding claim 18, Kasperchik teaches a process comprising: providing a three-dimensional printing powder dispersion comprising a three-dimensional printing powder, water, and optionally, a dispersing agent; wherein the three-dimensional polymeric printing powder is selected from a member of the group consisting of polyamide 12 (PA12), polyamide 11 (PA11), polyamide 6 (PA6), polyamide 6,12 (PA6,12) low density polyethylene [0089], high density polyethylene, polyhydroxybutyrate (PHB), polyhydroxyvalerate (PHV), polylactic acid (PLA), polyether ether ketone (PEEK),- polyether ketone ketone (PEKK); polyoxymethylene (POM); polymethyl methacrylate (PMMA), polystyrene (PS), high- impact polystyrene (HIPS), polyacrylates [0043] and polystyrene-acrylates [0043]; polyurethanes (PU), polyacrylonitrile-butadiene-styrene (ABS), polyvinyl alcohol (PVA), polydimethysiloxane (PDMS), polytetrafluoroethylene (PTFE), polyvinyl fluoride (PVF), polyvinylidene fluoride (PVDF), and combinations thereof, 
providing an emulsion of an organic polymeric additive [0041, 0044,0077]; 
wherein the emulsion of organic polymeric additive comprises latex particles produced by emulsion polymerization of at least one monomer and a surfactant [0077]; wherein the surfactant comprises a member of the group consisting of an anionic surfactant, a cationic surfactant, a non-ionic surfactant, and combinations thereof [0090]; 
wherein the organic polymeric additive is a polymer or copolymer comprising a first monomer having a high carbon to oxygen ratio of from about 3 to about 8 (Kasperchik teaches the hydrophobic monomer may be cyclohexyl methacrylate (C10H16O2), which falls within Applicant’s claim range of a high carbon to oxygen ratio of from about 3 to about 8 [0043]. Encompassing ranges are a prima facie evidence of obviousness. See MPEP 2144.05 (I)); 
optionally, a second monomer comprising two or more vinyl groups, wherein the second monomer, if present, is present in the copolymer in an amount of from greater than about 8 percent by weight to about 40 percent by weight, based on the weight of the copolymer; and optionally, a third monomer comprising an amine, wherein the third monomer, if present, is present in an amount of from about 0.1 percent by weight to about 1.5 percent by weight, based on the weight of the copolymer (since this method is optional, it is not required and Examiner is interpreting the optional steps has not included);
 wherein the organic polymeric additive has a volume average particle diameter of from about 20 nanometers to less than 50 nanometers [0044];
 combining the three-dimensional printing powder dispersion and the emulsion of organic polymeric additive to form a mixture comprising the three- dimensional printing powder dispersion and the emulsion of organic polymeric additive [0044-0045, 0130-0133; claim 12]; and 
drying the mixture of the three-dimensional printing powder dispersion and the emulsion of organic polymeric additive [0047] to form a sinterable three-dimensional printing composition comprising the three-dimensional printing power and the organic polymeric additive [0027,0064].
 As for the limitation, wherein the surfactant has a minimum surface tension of less than about 45 mN/m; Kasperchik teaches a list of suitable surfactants known in the art [0090] that is substantially similar to the list of suitable surfactants in the instant specification [0059], such that a selection of a surfactant with a surface tension of less than 45 mN/m or a surfactant comprising a compound as claimed would have been obvious to one of ordinary skill in the art in considering the range of surfactants available from the disclosure of Kasperchik. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated that a selection of a surfactant with a surface tension of less than 45 mN/m since Kasperchik and Applicant teach similar surfactants and it has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  
Regarding claims 19, Kasperchik teaches employing the sinterable three-dimensional printing composition in a printing process; wherein the printing process comprises exposing the sinterable three-dimensional printing composition to a laser to fuse the three-dimensional printing powder [0021, 0027 0117]. 
Regarding claim 20, Kasperchik teaches employing the sinterable three-dimensional printing composition in a printing process; wherein the printing process comprises a selective laser sintering process [0021].

(first monomer and second monomer are included)
Regarding claim 1, Kasperchik teaches a process comprising: providing a three-dimensional printing powder dispersion comprising a three-dimensional printing powder [0025], water [0034], and optionally, a dispersing agent [0088]; 
wherein the three-dimensional polymeric printing powder is selected from a member of the group consisting of polyamides, polyethylenes (PE) [0089], polypropylenes (PP), polyalkanoates, polyesters, polyaryl ether ketones (PAEK), polycarbonates, polyacrylates [0039], polymethacrylates, polystyrenes [0039], polystyrene-acrylates[0039], polyurethanes (PU), thermoplastic polyurethanes (TPU), polyether block amides (PEBA), polyalkyl siloxanes, fluorinated polymers, perfluoropolyether (PFPE) acrylates, PFPE methacrylates [0089], and combinations thereof, and
 optionally, wherein the three-dimensional printing powder is filled with a non-polymeric material (since this method is optional, it is not required);
 providing an emulsion of an organic polymeric additive [0041, 0044,0077]; 
wherein the emulsion of organic polymeric additive comprises latex particles produced by emulsion polymerization of at least one monomer and a surfactant [0077]; wherein the surfactant comprises a member of the group consisting of an anionic surfactant, a cationic surfactant, a non-ionic surfactant, and combinations thereof [0090]; 
wherein the organic polymeric additive is a polymer or copolymer comprising a first monomer having a high carbon to oxygen ratio of from about 3 to about 8 (Kasperchik teaches the hydrophobic monomer may be cyclohexyl methacrylate (C10H16O2), which falls within Applicant’s claim range of a high carbon to oxygen ratio of from about 3 to about 8 [0043]. Encompassing ranges are a prima facie evidence of obviousness. See MPEP 2144.05 (I)); 
optionally, a second monomer comprising two or more vinyl groups, wherein the second monomer [0040], if present, is present in the copolymer in an amount of from greater than about 8 percent by weight to about 40 percent by weight, based on the weight of the copolymer (Kasperchik discloses the multi-functional crosslinking monomer is from 5-40 wt% [0042] which overlaps with applicant’s claimed range of 8-40%. MPEP 2144.05 states overlapping range is a prima facie evidence of obviousness);
 optionally, a third monomer comprising an amine, wherein the third monomer, if present, is present in an amount of from about 0.1 percent by weight to about 1.5 percent by weight, based on the weight of the copolymer ((since the limitation states the third monomer is optional, it is not required and Examiner is interpreting as not included)
wherein the organic polymeric additive has a volume average particle diameter of from about 20 nanometers to less than 50 nanometers [0044];
 combining the three-dimensional printing powder dispersion and the emulsion of organic polymeric additive to form a mixture comprising the three- dimensional printing powder dispersion and the emulsion of organic polymeric additive [0044-0045, 0130-0133; claim 12]; and 
drying the mixture of the three-dimensional printing powder dispersion and the emulsion of organic polymeric additive [0047] to form a sinterable three-dimensional printing composition comprising the three-dimensional printing power and the organic polymeric additive [0027,0064].
 As for the limitation, wherein the surfactant has a minimum surface tension of less than about 45 mN/m; Kasperchik teaches a list of suitable surfactants known in the art [0090] that is substantially similar to the list of suitable surfactants in the instant specification [0059], such that a selection of a surfactant with a surface tension of less than 45 mN/m or a surfactant comprising a compound as claimed would have been obvious to one of ordinary skill in the art in considering the range of surfactants available from the disclosure of Kasperchik. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated that a selection of a surfactant with a surface tension of less than 45 mN/m since Kasperchik and Applicant teach similar surfactants and it has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  
Regarding claim 23, Kasperchik teaches wherein the first monomer of the organic polymeric additive is cyclohexyl methyacrylate [0043]; wherein the second monomer of the organic polymeric additive is divinyl benzene [0039].

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasperchik et al (US 2020/0398338 A1), herein referred to as Kasperchik, in view of Barlow et al (US 6,048, 954). 
Regarding claim 8, Kasperchik discloses the organic component can be methylstryene [0039] but is silent to wherein the organic polymeric additive comprises a basic monomer having a nitrogen-containing group; and wherein the basic monomer having a nitrogen-containing group is present in the organic polymeric additive in an amount of less than about 1.5 percent, by weight, based on the total weight of the organic polymeric additive. However, analogous sintering art, Barlow et al, discloses amides can be used with methylstyrene (column 4 lines 20-22), in particular DMAEMA  (table 3). DMAEMA is a basic monomer having a nitrogen-containing group and wherein the basic monomer having a nitrogen-containing group is present in the organic polymeric additive in an amount of less than 1.5 percent by weight, based on the total weight of the organic polymeric additive (Applicant also uses the same basic monomer  DMAEMA in [0025] of specification and therefore must have the same properties).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have include amides monomer having a nitrogen-containing group is present in the organic polymeric additive in an amount of less than about 1.5 percent, by weight, based on the total weight of the organic polymeric additive, as taught by Barlow et al, into the method taught by Kasperchik since (1) it is conventionally well known and (2) to prevent latex instability (column 9 lines 54-63). 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasperchik et al (US 2020/0398338 A1), herein referred to as Kasperchik, in view of Kohtaki (US 20020072005 A1). 
Regarding claim 13, Kasperchik et al is silent to the organic polymeric additive has a total surface loading of from about 0.01 to about 5 parts per hundred by weight based on the weight of the three-dimensional printing powder. Same field of endeavor, Kohtaki, discloses the use of external additives to toner particles to improve flow [0142-0143] and a flowability improver is preferably be adding in 0.1-4 wt. parts, per 100 wt. parts of the toner particles [0144]. Kasperchik and Kohtaki are in the same field of endeavor since both arts are directed towards improving the flowability of the particles in printing. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated organic polymeric additive with a total surface loading of from about 0.01 to about 5 parts per hundred by weight based on the weight of the three-dimensional printing powder, as taught by Kohtaki, into the method taught by Kasperchik in order to improve the flowability of the particles. 
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasperchik et al (US 2020/0398338 A1), herein referred to as Kasperchik, in view of Basfar et al (US 2017/0075241).
Regarding claim 16, Kasperchik teaches the emulsion of organic polymeric additive comprises latex particles produced by emulsion polymerization of at least one monomer and a surfactant [0077]; but does not explicitly disclose the surfactant comprises a member of the group consisting of sodium dodecylbenzene sulfonate, sodium dodecyl sulphate and combination thereof. However, it is conventionally well known, to use sodium dodecylbenzene sulfonate as a surfactant. Same field of endeavor, Basfar et al, discloses “examples of surfactants commonly used in emulsion polymerization include fatty acids, sodium dodecyl sulfate, sodium lauryl sulfate, sodium olate and alpha olefin sulfonate” [0086]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized  sodium dodecyl sulphate as the surfactant in the method taught by Kasperchik since same field of endeavor, Basfar et al, discloses sodium dodecyl sulphate is commonly used as a surfactant in emulsion polymerizations. "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007).

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasperchik et al (US 2020/0398338 A1), herein referred to as Kasperchik and in view of Vanbesien (US 8663886 B2). 
(first monomer and third monomer are included)
Regarding claim 1, Kasperchik teaches a process comprising: providing a three-dimensional printing powder dispersion comprising a three-dimensional printing powder [0025], water [0034], and optionally, a dispersing agent [0088]; 
wherein the three-dimensional polymeric printing powder is selected from a member of the group consisting of polyamides, polyethylenes (PE) [0089], polypropylenes (PP), polyalkanoates, polyesters, polyaryl ether ketones (PAEK), polycarbonates, polyacrylates [0039], polymethacrylates, polystyrenes [0039], polystyrene-acrylates[0039], polyurethanes (PU), thermoplastic polyurethanes (TPU), polyether block amides (PEBA), polyalkyl siloxanes, fluorinated polymers, perfluoropolyether (PFPE) acrylates, PFPE methacrylates [0089], and combinations thereof, and
 optionally, wherein the three-dimensional printing powder is filled with a non-polymeric material (since this step is optional, it is not required and Examiner is interpreting as not included);
 providing an emulsion of an organic polymeric additive [0041, 0044,0077]; 
wherein the emulsion of organic polymeric additive comprises latex particles produced by emulsion polymerization of at least one monomer and a surfactant [0077]; wherein the surfactant comprises a member of the group consisting of an anionic surfactant, a cationic surfactant, a non-ionic surfactant, and combinations thereof [0090]; 
wherein the organic polymeric additive is a polymer or copolymer comprising a first monomer having a high carbon to oxygen ratio of from about 3 to about 8 (Kasperchik teaches the hydrophobic monomer may be cyclohexyl methacrylate (C10H16O2), which falls within Applicant’s claim range of a high carbon to oxygen ratio of from about 3 to about 8 [0043]. Encompassing ranges are a prima facie evidence of obviousness. See MPEP 2144.05 (I)); 
optionally, a second monomer comprising two or more vinyl groups, wherein the second monomer [0040], if present, is present in the copolymer in an amount of from greater than about 8 percent by weight to about 40 percent by weight, based on the weight of the copolymer (since this step is optional, it is not required and Examiner is interpreting as not included); 
wherein the organic polymeric additive has a volume average particle diameter of from about 20 nanometers to less than 50 nanometers [0044];
 combining the three-dimensional printing powder dispersion and the emulsion of organic polymeric additive to form a mixture comprising the three- dimensional printing powder dispersion and the emulsion of organic polymeric additive [0044-0045, 0130-0133; claim 12]; and 
drying the mixture of the three-dimensional printing powder dispersion and the emulsion of organic polymeric additive [0047] to form a sinterable three-dimensional printing composition comprising the three-dimensional printing power and the organic polymeric additive [0027,0064].
 As for the limitation, wherein the surfactant has a minimum surface tension of less than about 45 mN/m; Kasperchik teaches a list of suitable surfactants known in the art [0090] that is substantially similar to the list of suitable surfactants in the instant specification [0059], such that a selection of a surfactant with a surface tension of less than 45 mN/m or a surfactant comprising a compound as claimed would have been obvious to one of ordinary skill in the art in considering the range of surfactants available from the disclosure of Kasperchik. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated that a selection of a surfactant with a surface tension of less than 45 mN/m since Kasperchik and Applicant teach similar surfactants and it has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  
As for the limitation, optionally, a third monomer comprising an amine, wherein the third monomer, if present, is present in an amount of from about 0.1 percent by weight to about 1.5 percent by weight, based on the weight of the copolymer, Kasperchik does not explicitly disclose amine. However, same field of endeavor, Vanbesien et al, discloses a monomer with a high carbon to oxygen ration (first monomer in the pending claim) a monomer having more than one vinyl group (second monomer in the pending claims) and at least one amine-functional monomer (third monomer in the pending claims (abstract; col 3 lines 42-46) with the third monomer having a weight percentage of 0.5%-5% (column 3 lines 42-46), which overlaps with Applicant’s range of an amine that is 0.1%-1.5%.  MPEP 2144.05 states overlapping range is a prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a third monomer comprising an amine in the amount of 0.1-1.5%, as disclosed by Vanbesien et al, for the purpose of providing desirable charge control (column 3, lines 38-45).

(first, second, and third monomers are included)
Regarding claim 1, Kasperchik teaches a process comprising: providing a three-dimensional printing powder dispersion comprising a three-dimensional printing powder [0025], water [0034], and optionally, a dispersing agent [0088]; 
wherein the three-dimensional polymeric printing powder is selected from a member of the group consisting of polyamides, polyethylenes (PE) [0089], polypropylenes (PP), polyalkanoates, polyesters, polyaryl ether ketones (PAEK), polycarbonates, polyacrylates [0039], polymethacrylates, polystyrenes [0039], polystyrene-acrylates[0039], polyurethanes (PU), thermoplastic polyurethanes (TPU), polyether block amides (PEBA), polyalkyl siloxanes, fluorinated polymers, perfluoropolyether (PFPE) acrylates, PFPE methacrylates [0089], and combinations thereof, and
 optionally, wherein the three-dimensional printing powder is filled with a non-polymeric material (since this method is optional, it is not required);
 providing an emulsion of an organic polymeric additive [0041, 0044,0077]; 
wherein the emulsion of organic polymeric additive comprises latex particles produced by emulsion polymerization of at least one monomer and a surfactant [0077]; wherein the surfactant comprises a member of the group consisting of an anionic surfactant, a cationic surfactant, a non-ionic surfactant, and combinations thereof [0090]; 
wherein the organic polymeric additive is a polymer or copolymer comprising a first monomer having a high carbon to oxygen ratio of from about 3 to about 8 (Kasperchik teaches the hydrophobic monomer may be cyclohexyl methacrylate (C10H16O2), which falls within Applicant’s claim range of a high carbon to oxygen ratio of from about 3 to about 8 [0043]. Encompassing ranges are a prima facie evidence of obviousness. See MPEP 2144.05 (I)); 
optionally, a second monomer comprising two or more vinyl groups, wherein the second monomer [0040], if present, is present in the copolymer in an amount of from greater than about 8 percent by weight to about 40 percent by weight, based on the weight of the copolymer (Kasperchik discloses the multi-functional crosslinking monomer is from 5-40 wt% [0042] which overlaps with applicant’s claimed range of 8-40%. MPEP 2144.05 states overlapping range is a prima facie evidence of obviousness);
wherein the organic polymeric additive has a volume average particle diameter of from about 20 nanometers to less than 50 nanometers [0044];
 combining the three-dimensional printing powder dispersion and the emulsion of organic polymeric additive to form a mixture comprising the three- dimensional printing powder dispersion and the emulsion of organic polymeric additive [0044-0045, 0130-0133; claim 12]; and 
drying the mixture of the three-dimensional printing powder dispersion and the emulsion of organic polymeric additive [0047] to form a sinterable three-dimensional printing composition comprising the three-dimensional printing power and the organic polymeric additive [0027,0064].
 As for the limitation, wherein the surfactant has a minimum surface tension of less than about 45 mN/m; Kasperchik teaches a list of suitable surfactants known in the art [0090] that is substantially similar to the list of suitable surfactants in the instant specification [0059], such that a selection of a surfactant with a surface tension of less than 45 mN/m or a surfactant comprising a compound as claimed would have been obvious to one of ordinary skill in the art in considering the range of surfactants available from the disclosure of Kasperchik. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated that a selection of a surfactant with a surface tension of less than 45 mN/m since Kasperchik and Applicant teach similar surfactants and it has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  
As for the limitation, optionally, a third monomer comprising an amine, wherein the third monomer, if present, is present in an amount of from about 0.1 percent by weight to about 1.5 percent by weight, based on the weight of the copolymer, Kasperchik does not explicitly disclose amine. However, same field of endeavor, Vanbesien et al, discloses a monomer with a high carbon to oxygen ration (first monomer in the pending claim) a monomer having more than one vinyl group (second monomer in the pending claims) and at least one amine-functional monomer (third monomer in the pending claims (abstract; col 3 lines 42-46) with the third monomer having a weight percentage of 0.5%-5% (column 3 lines 42-46), which overlaps with Applicant’s range of an amine that is 0.1%-1.5%.  MPEP 2144.05 states overlapping range is a prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a third monomer comprising an amine in the amount of 0.1-1.5%, as disclosed by Vanbesien et al, for the purpose of providing desirable charge control (column 3, lines 38-45).
Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasperchik et al (US 2020/0398338 A1), herein referred to as Kasperchik, and in view of Vanbesien (US 8663886 B2), and further in view of Masuda et al (US 2020/0199352 A1).
Regarding claim 21, Kasperchik teaches wherein the first monomer of the organic polymeric additive is cyclohexyl methyacrylate [0043]; wherein the second monomer of the organic polymeric additive is divinyl benzene [0039]; but does not explicitly disclose  to the third monomer of the organic polymeric additive is dimethylaminoethyl methacrylate. However, analogous art, Masuda et al, discloses a first monomer of cyclohexyl (meth)acrylate [0104], a second monomer is divinyl benzene [0112], and a third monomer is dimethylaminoethyl (meth)acrylate [0147]. It would have been obvious to one having ordinary skill in the art to have included a third monomer,  dimethylaminoethyl (meth)acrylate, in order to have composition the exhibits excellent toughness [008]. 
Regarding claim 22, Kasperchik teaches wherein the first monomer of the organic polymeric additive is cyclohexyl methyacrylate [0043];  but does not explicitly disclose  to the third monomer of the organic polymeric additive is dimethylaminoethyl methacrylate. However, analogous art, Masuda et al, discloses a first monomer of cyclohexyl (meth)acrylate [0104], and a third monomer is dimethylaminoethyl (meth)acrylate [0147]. It would have been obvious to one having ordinary skill in the art to have included a monomer of cyclohexyl (meth)acrylate, and a third monomer is dimethylaminoethyl (meth)acrylate in order to have composition the exhibits excellent toughness [0008]. 

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 14 is allowable since the closest prior arts on record  Kasperchik et al (US 2020/0398338 A1) and Gledmacher et al (US2021/0340294 A1) fail to teach or suggest the formula for the mixture. Although Kasperchik disclose particle size [0027], true bulk density [0123] of an organic polymeric additive and Gledmacher et al discloses the D50 and true bulk density [abstract], it is the Examiner’s opinion that without the use of inappropriate hindsight or destroying the references for their intended purpose, it would not have been obvious to combine the prior art references in the manner required by the instant claims to formulate the equation taught by claim 14. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-10, 12-14, 16,18-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARAH TAUFIQ/Examiner, Art Unit 1754